
	
		III
		110th CONGRESS
		1st Session
		S. RES. 193
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2007
			Mr. Durbin (for himself,
			 Mr. Isakson, Mr. Obama, and Mr.
			 Kennedy) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating the week of May 6 through May
		  12, 2007, as North American Occupational Safety and Health Week
		  and May 9, 2007, as Occupational Safety and Health Professional
		  Day.
	
	
		Whereas every year more than 5,700 people die from
			 job-related injuries and 4,400,000 more suffer occupational injuries and
			 illnesses;
		Whereas transportation crashes continue to be the number 1
			 cause of on-the-job deaths, and overall in 2005 there were 6,159,000
			 transportation accidents resulting in 43,433 deaths, 2,700,000 injuries, and an
			 estimated $230,600,000,000 in tangible costs;
		Whereas every day millions of people go to and return home
			 from work safely due, in part, to the efforts of many unsung heroes, such as
			 occupational safety, health, and environmental practitioners, who work day in
			 and day out identifying hazards and implementing safety and health advances in
			 all industries and at all workplaces, aimed at eliminating workplace
			 fatalities, injuries, and illnesses;
		Whereas these occupational safety, health, and
			 environmental professionals and members of the American Society of Safety
			 Engineers work to prevent accidents, injuries, and occupational diseases,
			 create safer work and leisure environments, and develop safer products, and are
			 committed to protecting people, property, and the environment;
		Whereas the work of these professionals in the areas of
			 occupational safety, health promotion, disease prevention, and wellness
			 programs has contributed greatly to the improvement of overall employee health,
			 increased productivity, and reduction in health care costs, and yields
			 significant returns on investments in occupational safety and health for the
			 employer;
		Whereas our society has long recognized that a safe and
			 healthy workplace positively impacts employee morale, health, and
			 productivity;
		Whereas the more than 30,000 members of the American
			 Society of Safety Engineers, along with the more than 150,000 combined members
			 of the Academy of Certified Hazardous Materials Managers (ACHMM), the American
			 Association of Occupational Health Nurses, Inc., (AAOHN), the American
			 Industrial Hygiene Association (AIHA), and the American National Standards
			 Institute (ANSI), are occupational safety, health, and environmental
			 practitioners dedicated to keeping people safe at work and protecting property
			 and the environment;
		Whereas the purpose of North American Occupational Safety
			 and Health Week (NAOSH) is to increase understanding of the benefits of
			 investing in occupational safety and health, to demonstrate the positive impact
			 that integrating effective safety and health programs in the workplace and the
			 community has on the economy and business, to raise awareness of the role and
			 contribution of safety, health, and environmental professionals in all areas,
			 and to reduce workplace injuries and illnesses by increasing awareness and
			 implementation of safety and health programs;
		Whereas the theme of NAOSH Week 2007 is all modes of
			 transportation safety, particularly stressing that motor vehicle drivers should
			 drive wisely to save lives; and
		Whereas on May 9 occupational safety and health
			 professionals will be recognized during the second annual Occupational Safety
			 and Health Professional Day for the work they do to keep people safe at work:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates the
			 week of May 6 through May 12, 2007, to be North American Occupational
			 Safety and Health Week (NAOSH) and May 9, 2007, to be
			 Occupational Safety and Health Professional Day;
			(2)commends
			 occupational safety, health, and environmental practitioners for their ongoing
			 commitment to protecting people, property, and the environment;
			(3)commends those
			 businesses that encourage a strong safety culture and incorporate occupational
			 safety and health into their business strategies;
			(4)encourages all
			 industries, organizations, community leaders, employers, and employees to join
			 with the American Society of Safety Engineers to support activities aimed at
			 increasing awareness of the importance of preventing illness, injury, and death
			 in the workplace, during the week of May 6 through May 12, 2007, and throughout
			 the year;
			(5)recognizes the
			 commitment of occupational safety and health professionals in their ongoing
			 work to protect people, property, and the environment on May 9, 2007,
			 Occupational Safety and Health Professional Day;
			(6)urges everyone to
			 observe the theme of NAOSH Week and drive responsibly; and
			(7)encourages the
			 people of the United States to observe North American Occupational
			 Safety and Health Week and Occupational Safety and Health
			 Professional Day with appropriate programs and activities.
			
